 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TERESA DIANE DAVIS,                               No. 2:18-cv-2415-WBS–KJN
12                       Plaintiff,                    ORDER
13            v.                                       (ECF Nos. 17, 24, 25)
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                         Defendant.
16

17
              On March 24, 2020, the magistrate judge filed findings and recommendations (ECF No.
18
     25), which were served on the parties and which contained notice that any objections to the
19
     findings and recommendations were to be filed within fourteen (14) days. No objections were
20
     filed.
21
              Accordingly, the court presumes that any findings of fact are correct. See Orand v. United
22
     States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
23
     reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.
24
     1983).
25
              The court has reviewed the applicable legal standards and, good cause appearing,
26
     concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,
27
     IT IS HEREBY ORDERED that:
28
                                                      1
 1         1. The findings and recommendations (ECF No. 25) are ADOPTED IN FULL;

 2         2. The Commissioner’s motion for summary judgment (ECF No. 24) is DENIED;

 3         3. Plaintiff’s motion for summary judgment (ECF No. 17) is GRANTED;

 4         4. This matter is REMANDED for further administrative proceedings; and

 5         5. The Clerk of the Court is directed to enter judgment in Plaintiff’s favor and close the

 6             case.

 7   Dated: April 13, 2020

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
